Citation Nr: 0518520	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.  Service personnel records reflect that he 
served in Vietnam from November 1966 through November 1967.  
These records further show that the veteran served in the 
U.S. Army Reserve and in the National Guard, but these dates 
have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

This case was before the Board in August 2003, when it was 
remanded for further development.  Regrettably, and as 
explained below, the Board finds it is again necessary to 
remand the claim.

In April 2004 the veteran submitted a statement indicating 
that he suffers from a rash that is the result of his active 
service.  In addition, his wife submitted a statement 
indicating that the veteran suffers from a lung condition.  
Claims for a skin condition and a respiratory condition, 
including as secondary to exposure to the herbicide Agent 
Orange, are therefore inferred.  These claims are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran filed a VA Form 9, "Appeal to Board of Veterans 
Appeals," in February 1999 in response to the statement of 
the case sent him in December 1998, timely perfecting his 
appeal.  At this time he indicated no preference as to his 
wishes concerning a hearing.

In February 2005, the veteran filed another VA Form 9, in 
which he requested in Block 8 to testify before a member of 
the Board (now Veterans Law Judge) appearing at his local RO.  
In writing, he noted that he wished to appear for a video 
hearing.  This document was received within 60 days after the 
issuance of the last supplemental statement of the case, 
which was mailed in December 2004.  

The record does not show that the veteran has withdrawn his 
request for a hearing before a Veterans Law Judge.

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge 
appearing at the local RO via video 
teleconference.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




